—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered June 14, 1996, convicting defendant upon her plea of guilty of the crimes of criminal possession of a *817controlled substance in the third degree and criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crimes of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree in satisfaction of two indictments and a pending misdemeanor charge. County Court sentenced defendant to concurrent prison terms of 2 to 6 years. We reject defendant’s contention that the sentence imposed was harsh and excessive. When defendant entered her guilty plea, she did so knowing that the People would recommend the sentence which was ultimately imposed. In any event, the record reveals that the sentence was appropriate and we find no extraordinary circumstances to warrant a modification thereof (see, People v Douglas, 238 AD2d 632, lv denied 90 NY2d 857).
Cardona, P. J., White, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed.